The only question in this case, related to the legiti-saacy of William Johnson, junior. His father, William Johnson, senior, in his will, used an expression which created a doubt on the legitimacy of his son’s birth, Some testimony was given on the subject. One of the witnesses testified that William Johnson, senior, and the mother of William Johnson, junior, had lived together, as husband and wife, and were so considered in the neighbourhood.
The court in delivering its decree, said, that the evidence of legitimacy was very slight; but that the court Would presume a marriage, after the lapse of thirty yearsj especially as all the parties were dead; and if a contrary prcsuroptioH should prevail, it would have the effect of *596bastardizing a person after his death, which would be. .contrary to every principle of law, justice and equity. And the court said it would act the more readily on the, presumption, as there was no legal heir of ¥m. Johnson, senior, to contest the legitimacy of Win. Johnson, junior. And it was decreed accordingly,